Citation Nr: 0214323	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-07 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1. Entitlement to an effective date prior to 10 December 1999 
for the grant of service connection for loss of vision in 
the right eye.

2. Entitlement to an effective date prior to 10 December 1999 
for the grant of special monthly compensation (SMC) under 
the provisions of 38 U.S.C.A. § 1114 (k) and 38 C.F.R. 
§ 3.350(a) on account of the loss of use of one eye having 
only light perception. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1942 to July 
1945.  This appeal arises from a December 2000 rating action 
that granted service connection for loss of vision in the 
right eye, and SMC under the provisions of 38 U.S.C.A. § 1114 
(k) and 38 C.F.R. § 3.350(a) on account of the loss of use of 
one eye having only light perception, both awards being 
effective from 10 December 1999.  The veteran appeals the 
effective dates of the awards, claiming an earlier effective 
date.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2. By rating action of May 1947, the RO denied service 
connection for loss of vision in the right eye; a timely 
appeal therefrom was not received within 1 year of the 
date the veteran was notified of the denial.

3. In July 1990, the RO denied service connection for loss of 
vision in the right eye on the grounds that new and 
material evidence had not been submitted to reopen the 
claim; a timely Notice of Disagreement (NOD) therewith was 
not received within 1 year of the date the veteran was 
notified of the denial.

4. On 10 December 1999, the RO received the veteran's 
application to reopen his claim for service connection for 
loss of vision in the right eye, accompanied by new and 
material evidence.


5. Prior to 10 December 1999, the record contained no pending 
claim pursuant to which SMC under the provisions of 
38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on account 
of the loss of use of one eye having only light perception 
could have been granted.  


CONCLUSIONS OF LAW

1. The May 1947 rating action denying service connection for 
loss of vision in the right eye was final as to the 
evidence then considered.  Veterans Regulation   No. 2(a), 
pt. II, par. III; VA Regulation 1008 (effective 25 January 
1936 to       31 December 1957).

2. The July 1990 RO determination denying service connection 
for loss of vision in the right eye was final as to the 
evidence then considered.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302(a) (2001).

3. The criteria for an effective date prior to 10 December 
1999 for the grant of service connection for loss of 
vision in the right eye are not met.  38 U.S.C.A. §§ 
5101(a), 5110(a) (West 1991); 38 C.F.R. §§ 3.151(a), 
3.155(a), 3.156, 3.400 (2001).  

4. The criteria for an effective date prior to 10 December 
1999 for the grant of SMC under the provisions of 
38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on account 
of the loss of use of one eye having only light perception 
are not met. 38 U.S.C.A. §§ 5101(a), 5110(a) (West 1991); 
38 C.F.R. §§ 3.151(a), 3.155(a), 3.156, 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board of Veterans Appeals 
(Board) notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of the VA with respect to its duty to assist 
the claimant in obtaining evidence.  38 U.S.C.A. § 5103A 
(West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
earlier effective date issues at this time, as all 
notification and development action needed to render a fair 
decision on the claims on appeal has been accomplished.

In this regard, the Board notes that, in the December 2000 
rating action and the August 2001 Statement of the Case, the 
veteran and his representative were furnished notice of the 
pertinent laws and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate his 
claims, and the evidence which had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has been provided ample opportunity to submit such 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not at issue in this case.  See Quartuccio v. 
Principi,      16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103A and 38 C.F.R. § 3.159).  Thus, 
the Board finds that the VA's duty to notify has been met.

The Board also finds that the duty to assist has been met, 
and that all necessary development has been accomplished.  It 
appears that all existing, pertinent evidence relative to the 
claim is of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

The Board emphasizes that the key question on appeal involves 
a determination as to when a claim was received or when 
entitlement to a certain benefit arose.  Under the laws and 
regulations governing effective dates of awards, the date of 
the filing of the claim, more often than not, is the 
controlling factor.  For the reasons explained in more detail 
below, any later-developed evidence, even if establishing 
earlier entitlement, would not affect the outcome of the 
claims for an effective date prior to 10 December 1999 for 
the grants of service connection for loss of vision in the 
right eye, and SMC under the provisions of 38 U.S.C.A. § 1114 
(k) and 38 C.F.R. § 3.350(a) on account of the loss of use of 
one eye having only light perception.  Therefore, the Board 
concludes that such evidence is not shown to be necessary for 
the resolution of the claims.  

Under these circumstances, and in view of the bases for the 
denial of the claims, as explained below, the Board finds 
that the veteran is not prejudiced by the Board's 
consideration of the claims, at this juncture, without first 
directing explicit VCAA consideration or accomplishing any 
other notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In this case, the veteran requests an effective date prior to 
10 December 1999 for the grants of service connection for 
loss of vision in the right eye, and SMC under the provisions 
of 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on account 
of the loss of use of one eye having only light perception.  
He requests that such awards be effective from the day 
following separation from service in July 1945.

Under the applicable criteria, except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after a final 
disallowance will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for the award 
of disability compensation based on direct service connection 
is the day following separation from active service or date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

In this case, the record shows that the veteran filed an 
original claim for service connection for loss of vision in 
the right eye in July 1945, the same month he was separated 
from service.  Service connection was denied by rating action 
of May 1947; he was notified of the denial and of his 
appellate rights by letter the same month, but there is no 
evidence that he appealed the denial within 1 year therefrom.


The subsequent record is devoid of any communication from or 
action on the part of the veteran that constitutes a claim 
for or indicates an intent to apply for service connection 
for loss of vision in the right eye prior to December 1986.  
To the contrary, in a letter of February 1953 to the RO, the 
veteran stated that he was not disabled in any way at the 
time of separation from service in July 1945 except for a 
skin disorder.  A March 1955 letter from a state vocational 
rehabilitation official indicated that the veteran was 
disabled as a result of loss of vision in the right eye 
sustained in an industrial accident in 1950, not as a result 
of any incident of his military service.  In his November 
1972 claim for a permanent and total disability rating for 
pension purposes, the veteran referred to a fractured skull 
with resultant loss of vision in the right eye; he did not 
attribute this to any incident of military service.  On VA 
ophthalmologic examination of April 1973, a history of loss 
of vision in the right eye as a result of a skull fracture 
sustained while working on construction in 1950 was noted; 
the diagnostic impression was right eye macular degeneration 
with apparent deep optic nerve injury, as from a hemorrhage 
or contusion at the time of the skull fracture.  

In a statement of December 1986, the veteran sought to reopen 
his claim for service connection for loss of vision in the 
right eye.  By letter of January 1987, the RO notified the 
veteran that his claim remained denied because he had not 
submitted new and material evidence to reopen it, and that no 
further action could be taken on his claim until such 
information was received.    

The subsequent record is devoid of any communication from or 
action on the part of the veteran that constitutes a claim 
for or indicates an intent to apply for service connection 
for loss of vision in the right eye prior to June 1990.  
Received in June 1990 was a copy of a November 1989 letter to 
the veteran from his representative at the time, suggesting 
that he submit new and material evidence if he wanted to 
reopen his claim for service connection for loss of vision in 
the right eye, but this does not constitute notice to the VA 
of any such claim prior to June 1990.  Also received in June 
1990 was the veteran's letter to his U.S. Congressman 
requesting assistance in obtaining service connection for 
loss of vision in the right eye.  By letter of July 1990, the 
RO notified the veteran that his claim had been denied on the 
grounds that new and material evidence had not been submitted 
to reopen the claim; he was also notified of his appellate 
rights, but there is no evidence that he appealed the denial 
by timely filing a NOD within 1 year therefrom.

The subsequent record is devoid of any communication from or 
action on the part of the veteran that constitutes a claim 
for or indicates an intent to apply for service connection 
for loss of vision in the right eye prior to January 1995, 
when the RO received the veteran's letter to his U.S. Senator 
requesting assistance in obtaining service connection for 
loss of vision in the right eye.  Attached to the veteran's 
letter were copies of his service records and letters from 
his U.S. Congressman, his then veterans service 
representative, and the RO, all of which were duplicates of 
evidence that was already of record.  By letter of January 
1995, the RO notified the Senator that the veteran had to 
submit new and material evidence in order to reopen his 
previously-denied claim for service connection, that the RO 
was taking action on the veteran's request for copies of 
records referring to an eye injury in childhood, and that 
information would be sent directly to the veteran by separate 
correspondence.  Of record is VA Form 5572, Accounting of 
Records/Information Disclosure Under Privacy Act, signed by 
an RO official and dated in January 1995, indicating that 
medical records showing an eye injury were mailed to the 
veteran.

The subsequent record is devoid of any communication from or 
action on the part of the veteran that constitutes a claim 
for or indicates an intent to apply for service connection 
for loss of vision in the right eye prior to 10 December 
1999, when the RO received the veteran's application to 
reopen his claim for service connection, accompanied by 
copies of private medical records introduced into the record 
for the first time: a June 1991 medical opinion of E. Hicks, 
M.D., that the veteran developed a right ocular problem in 
military service, and a December 1999 medical statement from 
K. Marchenese, M.D., noting Dr. Hicks's opinion.  On the 
basis of that evidence as well as the subsequent July 2000 
opinion of D. Cherr, M.D., and the August 2000 opinion of a 
VA ophthalmologist that the veteran's right ocular disorder 
has its onset in service, the RO by rating action of December 
2000 granted service connection for loss of vision in the 
right eye on the basis of new and material evidence, and SMC 
under the provisions of 38 U.S.C.A. § 1114 (k) and 38 C.F.R. 
§ 3.350(a) on account of the loss of use of one eye having 
only light perception, and assigned 10 December 1999 as the 
effective date of the awards, that date being the date of 
receipt of the veteran's reopened claim for service 
connection.

While the veteran contends that he should be granted service 
connection for loss of vision in the right eye effective the 
day following separation from service, the Board finds no 
legal basis for the grant of either service connection or SMC 
under the provisions of 38 U.S.C.A. § 1114 (k) and 38 C.F.R. 
§ 3.350(a) on account of the loss of use of one eye having 
only light perception prior to 10 December 1999.  There is no 
evidence that the veteran appealed the May 1947 denial of 
service connection based on his original July 1945 claim, as 
a result of which that rating action became final based upon 
the evidence then of record.  See Veterans Regulation No. 
2(a), pt. II, par. III; VA Regulation 1008 (effective 25 
January 1936 to 31 December 1957) (prescribing a 1-year time 
limit from the date of notification of an action for filing 
an appeal).  Thus, the effective date of any subsequent grant 
of service connection based on a claim reopened after a final 
disallowance may not be the day following separation from 
service, but rather the date of receipt of the reopened 
claim, or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   
 
While the veteran sought to reopen his claim for service 
connection in December 1986, he failed to submit new and 
material evidence as instructed in the RO's January 1987 
letter informing him that no further action could be taken on 
his claim until such information was received.  There is also 
no evidence that the veteran appealed the July 1990 denial of 
service connection based on his June 1990 claim to reopen, as 
a result of which that determination became final based upon 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302(a).  

The veteran has argued that he never received the medical 
records containing evidence of an eye injury in childhood 
that the record indicates the RO sent to him in January 1995, 
but the Board finds that this does not provide a basis for 
awarding an effective date of January 1995 for the grant of 
service connection, inasmuch as the evidence he submitted 
with his January 1995 application to reopen his claim was not 
new and material, consisting as it did solely of service and 
post-service records which were duplicates of evidence that 
was already of record.  Thus, none of this duplicative 
evidence submitted in January 1995 could serve as a basis for 
a finding that entitlement to service connection arose as of 
January 1995.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As the record subsequent to January 1995 is devoid of any 
communication from or action on the part of the veteran which 
constitutes a claim for or indicates an intent to apply for 
service connection for loss of vision in the right eye prior 
to                10 December 1999, the Board finds that the 
effective date for the grant of service connection for loss 
of vision in the right eye may be no earlier than 10 December 
1999, the date of receipt of the veteran's reopened claim for 
that disorder accompanied by new and material evidence.  With 
respect to the veteran's claim for an effective date prior to 
10 December 1999 for the grant of SMC under the provisions of 
38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on account of 
the loss of use of one eye having only light perception, the 
Board finds no basis for entitlement to an earlier effective 
date, inasmuch as that benefit was granted by rating action 
of December 2000 as adjunct to and in addition to the grant 
of service connection for loss of vision in the right eye 
effective 10 December 1999, and was not based on any separate 
claim for SMC on the part of the veteran.  The record 
contains no independent claim by the veteran for SMC prior to 
10 December 1999.  Accordingly, the appeal for an effective 
date prior to 10 December 1999 for the grants of service 
connection for loss of vision in the right eye and SMC under 
the provisions of 38 U.S.C.A. § 1114 (k) and 38 C.F.R. 
§ 3.350(a) on account of the loss of use of one eye having 
only light perception must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).   



ORDER

An effective date prior to 10 December 1999 for the grant of 
service connection for loss of vision in the right eye is 
denied.

An effective date prior to 10 December 1999 for the grant of 
SMC under the provisions of 38 U.S.C.A. § 1114 (k) and 
38 C.F.R. § 3.350(a) on account of the loss of use of one eye 
having only light perception is denied. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

